In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-21-00255-CR


                            HUBERT EARL TEAGUE III, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 108th District Court
                                        Potter County, Texas,
               Trial Court No. 80,847-E-CR, Honorable Douglas Woodburn, Presiding

                                              July 14, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


       After Appellant, Hubert Earl Teague III, was convicted by a jury of online solicitation

of a minor and sentenced to six years’ confinement,1 he brought this appeal. His counsel

filed an Anders2 brief in support of a motion to withdraw. We grant counsel’s motion and

affirm the judgment of the trial court.


       The appellate record indicates that in late March 2021, Appellant sent a text



       1   See TEX. PENAL CODE ANN. § 33.021(c) (a second-degree felony).

       2   Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
message to an undercover police officer posing as “Shelby,” a sixteen-year-old female

purportedly staying in a Potter County, Texas motel.       Appellant obtained “Shelby’s”

contact information through a website known for advertising prostitution and online

solicitation. After confirming that Appellant was in the area, “Shelby” asked Appellant if

he cared how old she was because “some guys arent ok having sex with a 16 year old.”


         Eventually, after “Shelby” produced photos of a female undercover officer at the

motel’s location in an effort to answer Appellant’s numerous requests to provide proof of

age, Appellant exchanged his own photo and said he was on his way. “Shelby” asked if

Appellant had any condoms; he replied, “No, I don’t. But I’m fixed anyways. Can’t get

anyone pregnant.” He later attempted to reassure “Shelby,” “I got a vasectomy so nothing

comes out that can do anything.” Appellant was arrested when he approached the door

of the motel room.


         Texas Penal Code § 33.021(c) provides in relevant part that a person commits an

offense if the person, over the Internet, by text message or other electronic message

service, “knowingly solicits a minor to meet another person, including the actor, with the

intent that the minor will engage in sexual contact, sexual intercourse, or deviate sexual

intercourse with the actor or another person.” The term “minor” is statutorily defined to

mean “an individual who is younger than 17 years of age” or “an individual whom the actor

believes to be younger than 17 years of age.” TEX. PENAL CODE ANN. § 33.021(a)(1).

Section 33.021(d) provides that it is not a defense to prosecution that the meeting did not

occur.


         On appeal, Appellant’s counsel has certified that after diligently searching the

record, she has conducted a conscientious examination of the record and, in her opinion,


                                             2
the record reflects no reversible error on which an appeal can be predicated. Anders,

386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In a letter,

Appellant’s counsel notified him of her motion to withdraw and provided him with a copy

of the motion and the Anders brief. Appellant’s counsel also provided a copy of the

appellate record and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014) (specifying counsel’s obligations

on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court

also advised Appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant filed a pro se response. The State has not filed a brief.


        We have carefully reviewed counsel’s Anders brief, Appellant’s pro se response,

and conducted an independent review of the record to determine whether there are any

nonfrivolous issues that were preserved in the trial court which might support an appeal.

Like counsel, we have found no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109

S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Gainous v.

State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Following our review, we conclude

there are no plausible grounds for appellate review. Therefore, we grant counsel’s motion

to withdraw and affirm the judgment of the trial court.3




                                                                   Lawrence M. Doss
                                                                      Justice


Do not publish.


        3 Counsel shall, within five days after this opinion is handed down, send Appellant a copy of the
opinion and judgment, along with notification of Appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after this Court grants counsel’s motion to
withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3